Citation Nr: 0926892	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-23 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training from May 1964 
to September 1964 and on active duty from May 1968 to August 
1969.  He had additional service in the Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes that in his substantive appeal, the Veteran 
initially requested a Travel Board hearing.  In an October 
2008 communication, the Veteran withdrew this request, but 
thereafter apparently once again requested a Travel Board 
hearing.  See November 2008 report of contact.  Nevertheless, 
in a January 2009 communication, the Veteran ultimately 
withdrew his request for a Travel Board hearing.  
Accordingly, the Board may proceed with consideration of the 
present appeal.

The Board also notes that the Veteran attempted to perfect an 
appeal with respect to evaluation of service-connected 
posttraumatic stress disorder (PTSD), but his substantive 
appeal was not timely submitted, and he was notified of the 
untimeliness by the RO.  Thus, this issue is not before the 
Board.  


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
show that bilateral hearing loss is causally related to 
service.

2.  The competent and probative medical evidence does not 
show that tinnitus is casually related to service.




CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 3.385 
(2008).

2.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in May and July 2004.  

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Moreover, the Veteran was provided notice in 
accordance with Dingess in a March 2006 letter and the claims 
were readjudicated in a June 2006 statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the Veteran's service treatment records, 
assisted the Veteran in obtaining evidence, afforded the 
Veteran a physical examination and obtained a medical opinion 
as to the etiology of his claimed disabilities.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, the following must be present: competent evidence 
of a current disability, of in-service incurrence or 
aggravation of a disease or injury; and of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999).

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307(a), 3.309(a).  Organic diseases of the 
nervous system, such as sensorineural hearing loss, are 
included among the specified chronic diseases subject to 
presumptive service connection.  38 C.F.R. § 3.309(a).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 
(1996).

Section 1154(b), however, can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999).

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds 
for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; the thresholds for at least three 
of the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The regulation does not necessarily preclude 
service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current disability is the result 
of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record, including that pertinent to service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; 
Hensley, 5 Vet. App. at 159-60.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Veteran's entrance examination dated in March 1964 
reveals hearing of 15/15 on whispered and spoken voice 
testing and normal ears.  His separation examination report 
related to this period of active duty for training, dated in 
September 1964, also reveals hearing of 15/15 on spoken voice 
testing and normal ears.  15/15 is normal.  Smith v. 
Derwinski, 2 Vet. App. 137 (1992).  On the reports of medical 
history associated with both of these examinations, the 
Veteran denied any ear trouble and running ears, as well as 
having ever worn hearing aids.  

The Veteran's active duty entrance examination report, dated 
in April 1968, shows pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
N/A
15
LEFT
15
15
15
N/A
15

The Veteran's separation examination report, dated in August 
1969, shows pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
0
LEFT
0
15
5
N/A
20

An examination report dated in July 1971 related to the 
Veteran's service in the Army Reserve, dated in July 1971, 
shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
5
LEFT
10
15
0
25
35

The service treatment records contain no complaints or 
diagnoses of hearing loss or tinnitus.  

The Veteran is claiming that he has bilateral hearing loss 
and tinnitus due to in-service noise exposure.  He has 
asserted being exposed to acoustic trauma while driving 
trucks in accordance with his Military Occupational Specialty 
(MOS).  His form DD 214 shows his MOS was Truckmaster.  He 
has also claimed other in-service noise exposure, such as 
from gun and mortar fire.  He has denied having any 
significant post-service noise exposure.  His personnel 
records show that he served in Vietnam.

The earliest mention of hearing loss and tinnitus appears in 
a January 2004 VA outpatient treatment record wherein the 
Veteran noted that he filed for constant tinnitus and hearing 
decrease.  The earliest objective evidence pertaining to 
bilateral hearing loss and tinnitus appears in an August 2004 
VA examination report.  At the time of this examination, the 
Veteran reported inservice exposure to truck engine noise and 
noise from incoming rockets and mortar fire, as well as 
outgoing artillery.  He reported constant tinnitus since this 
exposure.  He denied the use of hearing protection in 
service.  The examiner noted that following service the 
Veteran worked as a cashier, in the cottage industry and as 
an auto mechanic, all without hearing protection.  The 
Veteran denied any exposure to loud noise outside of his 
military service.  Examination resulted in a diagnosis of 
bilateral high frequency, mild to moderate sensorineural 
hearing loss.  

On audiological testing at this time, pure tone thresholds, 
obtained by air conduction testing, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
35
40
LEFT
25
25
35
60
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
These audiometrics meet the minimum threshold for considering 
impaired hearing to be a disability.  38 C.F.R. § 3.385.

In terms of etiology, the examiner found that the Veteran's 
hearing loss and tinnitus were most likely a result of noise 
exposure following military service.  The examiner also 
reasoned that hearing loss was not attributable to service as 
there was essentially no change in the Veteran's hearing 
acuity between entrance and separation, as shown by the 
pertinent examination reports.  The examiner also remarked 
that his work history as an auto mechanic might explain his 
current hearing loss.

In a November 2005 statement the Veteran related that his 
hearing loss occurred during his Vietnam service.  He further 
stated that during this service, he was exposed to loud truck 
noise daily and that he had never held a noisy job since his 
time in Vietnam.  He explained that when he worked as a 
mechanic he worked in light service station jobs.  He stated 
that he had been told that he had hearing loss at the time of 
his discharge in 1969 and that this was reflected on his 
examination report.  He further related having had ringing in 
his ears since his service in Vietnam.  

Of record is a private audiologic examination record dated in 
December 2006.  This examination report contains only charted 
audiometry results, which the Board is precluded from 
interpreting.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  
In any event, they are not relevant to the etiology of the 
Veteran's claimed disabilities.  In salient part, the record 
reflects that the Veteran said he had been informed 
previously that his bilateral hearing loss was "not bad 
enough" and not caused by military experience.  This record 
reflects that the Veteran disagreed with this determination 
and that he reported the onset of hearing loss and tinnitus 
in Vietnam.  The Veteran reported virtually no occupational 
or recreational noise exposure following service.  The 
examiner noted the history as reported by the Veteran but did 
not endorse the Veteran's contentions or provide an opinion 
and did not review the claims file, including the service 
treatment records.

The Veteran next submitted a letter from J.H., a Senior 
Hearing Specialist, who related that from the Veteran's 
history, the Veteran experienced constant ringing in the ears 
with no history of significant noise exposure throughout his 
life other than from the military.  J.H. did not comment on 
the etiology of bilateral hearing loss.  He did not review 
the claims file, including the service treatment records.  

Combat Contentions

The Veteran's representative has asserted that the combat 
presumptions, outlined above, are sufficient to grant the 
claims because the Veteran has been granted service 
connection for PTSD.  The Board understands this argument, 
but notes that the combat presumptions are to be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  It is thus conceded 
that the Veteran was at least as likely as not exposed to the 
noise he claims.  There is no evidence contradicting the 
Veteran's assertions regarding noise exposure, and such 
exposure is conceded.    



Bilateral Hearing Loss

The Board notes that there is no clinical evidence of initial 
manifestation of bilateral hearing loss in service or within 
the first post-service year to a compensable degree.  The 
Board acknowledges the July 1971 Army Reserve audiogram 
showing slightly decreased hearing thresholds in the left 
ear, but this does not show hearing loss to a compensable 
degree within the first post-service year.  The Veteran's 
apparent contention that hearing loss occurred in service is 
substantially outweighed by the absence of such a finding on 
his separation examination and his own denial of ear problems 
and hearing loss at discharge.  In fact, hearing threshold 
levels at discharge were overall better than those shown at 
service entrance.  This contemporaneous evidence carries much 
greater weight than the Veteran's current assertions, which 
are clearly contradicted by the record.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994); but see Buchanan v. Nicholson, 451 
F.3d 1331 (2006) (noting that Board may not reject the 
credibility of the veteran's lay testimony simply because it 
is not corroborated by contemporaneous medical records).  
Accordingly, the claim cannot be granted on these grounds.

Alternatively, service connection for bilateral hearing loss 
can be established through other means.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  The earliest clinical evidence of 
bilateral hearing loss appears in the August 2004 VA 
examination report.  This report contains a negative 
etiological opinion and reflects that the Veteran's hearing 
loss is not attributable to service because there was 
essentially no change in his hearing acuity during service.  
The Veteran is not competent to relate his bilateral hearing 
loss, first diagnosed many years after service, to his in-
service noise exposure.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Moreover, the substantial gap between 
discharge and the time the Veteran first sought treatment for 
bilateral hearing loss weighs heavily against the claim.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board notes that the private medical evidence submitted 
by the Veteran does not provide an opinion of the examiner as 
to any relationship between hearing loss and in-service noise 
exposure.  Moreover, the examiners did not review the record 
to ascertain the accuracy of the history provided.  For 
example, the Veteran related to the 2006 examiner that a test 
in service showed hearing loss.  However, there is no record 
of a test showing hearing loss, and the Veteran denied having 
or having had hearing loss at his separation.  Accordingly, 
there being no otherwise competent probative evidence on this 
issue, the preponderance of the evidence is against the claim 
and it must, therefore, be denied.

Tinnitus

The Board notes that although there is no clinical evidence 
of tinnitus in service, tinnitus is a condition capable of 
lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Nonetheless, the Veteran's contention that 
tinnitus first manifested in service is substantially 
outweighed by the absence of such a finding on his separation 
examination and his own denial of ear problems at discharge.  
This contemporaneous evidence carries much greater weight 
than the Veteran's current assertions, which are clearly 
contradicted by the record.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994); but see Buchanan v. Nicholson, 451 F.3d 1331 
(2006)..  Accordingly, the Veteran's lay statements are of no 
probative value.

Similarly, the Board affords the private audiology reports of 
2006 and 2008 no probative value.  These reports related only 
the history as provided by the Veteran and did not include 
the examiner's opinion concerning a relationship between 
tinnitus and service.  

Service connection for tinnitus is not established.  As 
outlined above, the only opinion from a qualified 
professional is the August 2004 VA audiologic examination 
report, which contains an unfavorable opinion, based upon a 
full review of the claims file and medical evidence.  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Furthermore, the inconsistencies between the 
Veteran's current assertions and his statements 
contemporaneous to service and the substantial period of time 
between discharge and when the Veteran first sought treatment 
for tinnitus weigh against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In sum, the preponderance of the 
evidence is against the claim and it must, therefore, be 
denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


